Name: COMMISSION REGULATION (EC) No 1125/95 of 18 May 1995 temporarily suspending the advance fixing of export refunds on beef and veal
 Type: Regulation
 Subject Matter: animal product;  trade policy;  means of agricultural production
 Date Published: nan

 No L 112/6 HENl Official Journal of the European Communities 19. 5. 95 COMMISSION REGULATION (EC) No 1125/95 of 18 May 1995 temporarily suspending the advance fixing of export refunds on beef and veal Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 424/95 (2), Having regard to Council Regulation (EEC) No 885/68 of 28 June 1968 laying down general rules for granting export refunds on beef and veal and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 427/77 (4), and in particular the second subpara ­ graph of Article 5 (4) thereof, Whereas the quantity covered by applications for advance fixing of refunds on beef and veal submitted from 1 to 1 1 May 1995 is greater than that normally disposed of ; Whereas applications for advance fixing of refunds should accordingly no longer be accepted until 30 June 1995 pursuant to Commission Regulation (EC) No 974/95 (*) and no licences should be issued in respect of applica ­ tions pending ; HAS ADOPTED THIS REGULATION : Article 1 1 . Pursuant to Regulation (EC) No 974/75, the advance fixing of export refunds on the products covered by CN codes 0102 90, 0201 , 0202, 0206 10 95 and 0206 29 91 referred to Article 1 of Commission Regulation (EC) No 324/95 (*) is hereby suspended of the period 19 May to 30 June 1995. 2. No further action shall be taken in respect of appli ­ cations pending for licences with advance fixing of the refund under Regulation (EC) No 974/95 which should have been issued from 19 May 1995. Article 2 This Regulation shall enter into force on 19 May 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148, 28 . 6. 1968 , p. 24. (2) OJ No L 45, 1 . 3 . 1995, p. 2. 0 OJ No L 156, 4. 7. 1968, p. 2. (4) OJ No L 61 , 5. 3 . 1977, p. 16. (4 OJ No L 97, 29. 4. 1995, p. 66. ( «) OJ No L 37, 17. 2. 1995, p. 10.